DETAILED ACTION
This Office Action is in response to the amendment filed on 2/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 2/26/2021, responding to the Office Action mailed on 11/30/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 - 5, and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyama (US 2019/0386010 A1) in view of Kim et al. (2015/0333013 A1).

With regard to claim 1, Tomoyama discloses a method for fabricating a memory device, comprising:  
providing a substrate 16, wherein the substrate comprises a plurality of word lines 42/44 and a plurality of isolation structures 50/52 (Fig. 2);  
forming a semiconductor layer 66 on the substrate (Fig. 4);  
patterning the semiconductor layer and the substrate to form a plurality of trenches 78
forming a doped-material layer 80 on the semiconductor layer and filling the trenches (0042, Fig. 9);  
removing a portion of the doped-material layer to form a plurality of contact portions 81, such that a top surface of each of the contact portions is aligned with, or lower than, a top surface of the semiconductor layer (0009, 0052, Fig. 10); 
forming a metal layer 84 on the semiconductor layer, wherein the metal layer is in direct contact with the contact portions (Fig. 12).  
Tomoyama fails to show a METAL -STACKING LAYER.
Kim discloses forming a metal-stacking layer 151-171 on a semiconductor layer 141 and in direct contact with a contact portions 146 (Kim Figs. 10).
Kim teaches forming a metal-stacking layer including ohmic barrier 151 will reduce parasitic capacitance thus improving operation speed of the device (Kim 0077).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings with the invention of Tomoyama to improve operation speed of the device.
With regard to claim 4, Kim discloses the substrate 100 has a cell region CAR and a peripheral region PCR, and before the step of depositing the semiconductor layer 141 on the substrate, the method further comprises forming a dielectric layer 111/120 on the substrate in the peripheral region (Kim Figs. 1 and 4).  
With regard to claim 5, Kim discloses the dielectric layer comprises a first dielectric layer 120 and a second dielectric layer 111, and the second dielectric layer is thicker than the first dielectric layer (Kim Fig. 4A).  
With regard to claim 7, Tomoyama discloses before the step of forming a dielectric layer 60 on the substrate in the peripheral region 14, the method further comprises: 
sequentially forming a silicon oxide layer 58 and a silicon nitride layer 56 on the substrate 16 (Tomoyama Fig. 1); 
removing the silicon oxide layer and the silicon nitride layer in the peripheral region (Tomoyama 0024 - 00269, Figs. 1 - 3). 
With regard to claim 8, Kim discloses patterning the metal-stacking layer 151-171 to form a plurality of bit lines on the contact portion 21 and the semiconductor layer 141 (Kim 0058, Fig. 11A). 
With regard to claim 9, Kim discloses forming a capacitor contact 22 and a capacitor 182 - 184 between the bit lines BL (Kim 0063, Figs. 1 and 13).
With regard to claim 10, Kim discloses the metal-stacking layer 151-171 comprises titanium, titanium nitride, tungsten, tungsten silicide, or tungsten nitride (Kim 0054 - 0057).  
Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyama  and Kim, further in view of Bohr et al. (US 2011/0156107 A1).

With regard to claim 2, Kim discloses depositing the doped- material layer 146 on the semiconductor layer and filling the trenches 12 (0052, Figs 7 - 8) except for showing forming a stop layer on side walls of the trenches before the step of depositing the doped- material layer in the trenches.
Bohr discloses forming a stop layer 1000 on side walls of trench 1002 before a step of depositing a contact layer 1004 in the trench (Bohr Figs. 10E - 10F). 
Bohr teaches using the stop layer to achieve a self-aligned contact and to further prevent contact to gate short (Bohr 0095 - 0096).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bohr’s teachings with the inventions of 
With regard to claim 3, Bohr discloses a material of the stop layer 1000 comprises silicon nitride or silicon oxide (Bohr 0093 - 0064).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyama and Kim, further in view of Lu et al. (US 6,009,023).
 
With regard to claim 6, Kim discloses doping the semiconductor layer 141 in the peripheral region PCR wherein the semiconductor layer has a first conductivity type and the semiconductor layer has a second conductivity type that is different than the first conductivity type (0053).
He fails to show different conductivity type doped semiconductor layer on different dielectric layers simultaneously.
Lu discloses forming memory device comprising constructing different conductivity types transistors having different thickness gate oxide in peripheral region for performing different functions (Lu col. 7, line 48).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lu’s teachings with the inventions of Tomoyama and Kim to dope the semiconductor layer with different conductivity types on different gate oxide layers for different function requirements.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1 and 8 - 9 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
March 21, 2021